SCHWELB, Associate Judge,
concurring in the result:
This case concerns an example of shocking deprivation and degradation in the capital of the richest nation on earth. It presents the court with the juridical equivalent of Catch-22. An obviously conscientious and thoughtful trial judge1 was attempting to do her best for a most unfortunate youngster2 under circumstances in which no acceptable option was available.3 I do not think that what Judge Winfield ordered was consistent with the parens patriae doctrine as those who designed it would have wanted it to work. Unfortunately, however, I have no constructive suggestion as to what the judge ought to have done or even could have done. Accordingly, I vote to affirm her order.
I
Although the trial judge and my colleagues in the majority have focused primarily on the question whether there has been compliance with the statute mandating segregation of juveniles in need of supervision (sometimes known as PINS or CINS) from adjudicated delinquents, that is not the only issue in the case. Both in the *846trial court4 and on appeal,5 W.L. contended that his detention at the Receiving Home, which unsurprisingly lasted a total of more than four months, did not provide him with the care and rehabilitation to which he was entitled pursuant to legislation which protects juveniles in this jurisdiction. On this record, he seems to me to have a point.
The District of Columbia is firmly committed to a rehabilitative approach to the problems of errant juveniles. In re L.J., 546 A.2d 429, 437 (D.C.1988); see Kent v. United States, 383 U.S. 541, 554, 86 S.Ct. 1045, 1053, 16 L.Ed.2d 84 (1966). “[w]hen a child is removed from his own home, the [Family] Division [of the Superior Court] will secure for him custody, care and discipline as nearly as possible equivalent to that which should have been provided for him by his parents.” Super.Ct.Juv.R. 2.6 This means, among other things, that a detained juvenile is entitled to receive educational instruction comparable to that afforded to children in the community, as well an opportunity for reasonable exercise and recreation. In re Savoy, 98 Daily Wash.L.Rptr.1937, 1940-41 (Super. Ct.D.C.1970) (Greene, C.J.) (Savoy I). When presented with a substantial complaint regarding the conditions of detention, the trial court has a duty “to make an appropriate inquiry to insure that the statutory criteria, as applied to that juvenile, are being met.” Fulwood v. Stone, 129 U.S.App.D.C. 314, 319, 394 F.2d 939, 944 (1967) (citations and internal quotation marks omitted).
The results of the inquiry conducted by the trial judge in this case were not reassuring. Despite sincere efforts on the part of the officials of the Department of Human Services responsible for the facility,7 it was obviously impossible to provide W.L. with meaningful rehabilitation while he was confined there.
Mr. Neal Hoffman, a representative of the Receiving Home, appeared at a hearing in which the judge reviewed the conditions of W.L.’s commitment. The hearing took place three weeks after W.L. was placed at the Receiving Home. Mr. Hoffman explained that at the time of the hearing, W.L. was one of a total of four PINS children being held at the facility. Mr. Hoffman stated that the court orders regarding the other three children did not require that they be segregated, “and we have not taken it upon ourselves to separate them because it is important from a treatment standpoint to have the youngsters in the Receiving Home participate in all of the activities that go on.” W.L.’s situation, however, was different:
*847We are segregating W. because W. has an order for segregation. The other ones [8] are more a part of our total program. It is W. that is, indeed, being segregated.
No further description was provided of the recreation in which W.L. was being allowed to participate.
The record is also somewhat confusing with respect to W.L.’s schooling. Mr. Hoffman remarked that
We can’t separate them in school. I did not mention school. He goes to school with everyone.
The judge interjected that “he is not supposed to,” and Mr. Hoffman explained that “an awful lot of our treatment program [consists of] group activities. They are group activities as far as our therapy.” After complimenting Mr. Hoffman on his efforts, the judge ruled that
W. can’t go to a classroom with delinquent kids. He cannot go to a classroom with anything else other than PINS kids. Now, I’m not asking you to run two schools, as fine a school as you are running now. I’m simply saying that this child, and as an aside now, the other committed PINS kids, cannot be commingled with the delinquent.
She added that “this is a real tough road for you to walk.”
Acknowledging that “we can’t run two schools,” Mr. Hoffman suggested that “in the interests of W., if he is placed at the Receiving Home, we think that he could benefit from the full program that we would have to offer.” When the judge replied that “I don’t have any choice,” Mr. Hoffman suggested that W.L. be transferred to a PINS facility pending a permanent placement. The judge declined to accept this suggestion because she apprehended that W.L. would flee and that harm would come to him. See supra, n. 1.
The extent of the schooling and recreation available to W.L. at the Receiving Home is not entirely clear from the foregoing discussion. The judge later indicated her understanding that “he is getting some ability to go to school [9] [and] some ability to recreate with some other PINS children.” W.L.’s counsel requested that Mr. Hoffman be asked to testify on the record with respect to what W.L.’s program at the Receiving Home was to be, but the judge responded that there was no reason for receiving such testimony because “W is not being locked in his room [with] somebody shoving a plate of food under his door three times a day.”
In any event, Mr. Hoffman was obviously of the opinion that W.L. was not receiving the benefits of the Receiving Home’s treatment program. The reasons are obvious. To the extent that the youngster was segregated from other residents, he could not participate in rehabilitative activity. To the extent he was permitted to participate in such activity, there was less than strict compliance with the requirement that he be segregated from adjudicated delinquents. Mr. Hoffman thus found himself between a rock and a hard place in attempting both to segregate W.L. from delinquent children and to provide him with rehabilitative services. As a result of his placement at the Receiving Home, W.L. was not only at a facility which, as Mr. Hoffman explained, was supposed to be a short-term facility for detained youth awaiting trial, but also was not receiving most of such services as were available at that facility.
Although, as I have indicated, the Receiving Home was supposed to be used for juveniles awaiting trial, Mr. Hoffman represented to the court that approximately half of the residents at the time of the review of commitment on June 12, 1990 were committed children, most of them adjudicated delinquents. This surely exacerbated the problems of a facility which had already been the subject of unfavorable judicial commentary in past years. See *848Creek v. Stone, 126 U.S.App.D.C. 329, 379 F.2d 106 (1967); Savoy I, supra. Two years after his withering exposé in Savoy I of conditions at the facility, former Chief Judge Greene, finding that little progress had been made, ordered that the Receiving Home be “closed except that it may continue to be used as a temporary holding facility for [48 hours].” Savoy II, supra, 101 Daily Wash.L.Rptr. at 321. This came to be known as the 48-hour rule, and for many years juveniles were not to be held at the Receiving Home for longer than that in the absence of consent or emergency circumstances. We were advised at argument that the Savoy order is no longer in effect, but it is obvious that widespread use of the Receiving Home as a place of detention for committed delinquents as well as for pretrial detainees creates severe logistical problems and makes it difficult to ensure the full enjoyment by detained juveniles of their right to meaningful rehabilitation.
In any event, W.L.’s assignment to the Receiving Home meant that he could either be segregated from the delinquent population (in which case he would be precluded from participating in much of the rehabilitative activity) or be permitted to participate in such activity (in which case he would not be segregated).10 Moreover, W.L. was not at the Receiving Home for “a couple of weeks,” as Judge Winfield had hoped, but another four months. This was hardly a surprise, for the judge was fully aware of the difficulties which would be encountered in securing a suitable placement for W.L. I do not believe that his placement in the Receiving Home, for a period that predictably and actually turned out to be quite substantial, can readily be reconciled with the rehabilitative legislation which was designed to protect the rights of delinquent children and those in need of supervision. W.L.’s need was acute, but he received little if any rehabilitation.
II
Recitation of the shortcomings of W.L.’s placement at the Receiving Home, however, could do little to improve his circumstances unless a plausible alternative was available. See n. 1, supra. As the judge repeated on a number of occasions, she was not aware of such an alternative. Having sat where she sits, I can appreciate her point.
Judge Winfield was attempting to secure for W.L. a second residential placement. He had previously absconded from the first. With his prospects for foster care dim and his record to date alarming, it would not be easy to secure his acceptance at an appropriate institution. The question before the judge was where W.L. should be during the search for such a placement.
There are no “secure” PINS facilities in the District of Columbia. The only available alternative to detention, either at the Receiving Home or at the Children’s Center, would have been a placement in the community, either with a relative or at a nonsecure facility. Judge Winfield apprehended that if W.L. were at liberty, he would “run” once again and would not be available for the testing and other measures which are necessary in order to secure a residential placement. Based on W.L.’s record of abscondence, the judge’s apprehension was eminently reasonable. Given the unspeakable experiences to which the boy had been exposed during his chaotic life, release into the underworld of the streets might well have meant death11 or destruction.
Arguably, W.L. may not lawfully be held at the Receiving Home unless his care in that facility substantially conforms to the statutory requirements. Savoy I, supra, 98 Daily Wash.L.Rptr. at 1937, 1944, and *849authorities there cited.12 “[A] ‘receiving home’ ... for juveniles is an institution of confinement in which the child is incarcerated for a greater or lesser time.” In re Gault, 387 U.S. 1, 27, 87 S.Ct. 1428, 1443, 18 L.Ed.2d 527 (1967). W.L.’s liberty was at stake, and the District’s authority to restrict that liberty imposed a corresponding obligation to adhere to applicable rehabilitative standards. W.L. had “a legal right to a custody that is not inconsistent with the parens patriae premise of the law.” Creek, supra, 126 U.S.App.D.C. at 334, 379 F.2d at 111.13
There must surely, however, be some common sense limitation to the reach of this beguiling but somewhat academic proposition. A murderer cannot win his release from prison by proving that the conditions of his confinement do not meet minimal constitutional standards. Although the analogy is an imperfect one, I conclude that the apparent violation of W.L.’s statutory rights does not mean that the judge was required to release him from secure custody. Setting W.L. at “liberty” would have exposed him to the probability of even greater harm on those mean streets of our city where crack is king and its purveyors resort to UZI’s and other instruments of violence to consign their victims and rivals to a premature and improvident doom. In my opinion, aside from the somewhat academic nature of the present inquiry,14 reversal of the judgment would bring W.L. the kind of “pyrrhic victory,” In Re Melton, 565 A.2d 635, 649 (D.C.1989) (dissenting opinion), rev’d, 597 A.2d 892 (D.C.1991) (en banc), which he might well “enjoy” only from the grave. Accordingly, I join my colleagues in voting to affirm.

. Judge Winfield’s empathy for the situation in which her young ward found himself is reflected in her comments about what made him tick:
He just ran from court last time. Now, why would W. stay at Stanton Road when he knows that when we place him again, we can’t get him a home visit. That has been the problem all along. W. is a very angry, very frustrated child because the world of adults will not get him a single set or even, frankly, a single caring adult that he can come visit. That makes him angry as well he should be.
So when he comes to court and every single time I act like I care about him and I try to find out how he is doing. And he says, but can I come home for Thanksgiving or for Christmas. Can you just give me a place to come home to. And, I say, I can’t get you one. Then he runs. And anybody would.
So, I can’t put him in a situation where he is going to run at 13. If he was close enough to the age I think I’d frankly just blink it, let him go ahead. But, not at this age. I can’t let him be in the streets at 13 years old, as angry as he is for the reasons that he is angry.


. To say that W.L. needs help badly is to understate the acuteness of his circumstances. According to a social study attached to the District’s brief, he was sexually molested by his father, resulting in "sexual trauma,” and neglected by his mother, who apparently also encouraged him to sell drugs. There is evidence that he was also sexually molested at one of his foster homes. Both of his parents tire apparently members of the drug underworld that haunts our city, and they live in the streets. W.L. has been arrested on three occasions, all for distribution of cocaine or possession of cocaine with intent to distribute it. The first arrest, allegedly arising out of W.L.’s possession of 43 packages of crack cocaine, occurred two weeks after his eleventh birthday. W.L. told his social worker, however, that he began selling PCP at the age of seven!


.The judge addressed the following comments to the defense attorney, who had suggested foster care placement for his. peripatetic client:
THE COURT: No, sir, you offered a two weeks stay in the community. If he was there at the end of two weeks, we could find out if a foster parent would take him. And I said, no. That is all you offered me.
MR. JONES: That is all I know to be available.
THE COURT: All right. Then while I’m using what is available you are free, because that is your job as his lawyer, to say how terrible it is, to spend a lot of time in the courtroom talking about how awful it is. It doesn’t help W. a lot to have you do that. And I know it is your job. And it doesn’t change the fact that I have no choices. And I have no choices.
If somebody gives me the DHS budget, watch me make a choice for W. But, I don’t have that budget. I don’t run that shop. And the people that run it can’t create a foster home out of none. And there are a lot of foster parents, many of whom are older, and they don’t want a teenage boy with the kind of history that W. has got, unfortunately.
We put him in residential treatment hoping that we can give him the kind of counselling that would keep him at least still so that we can find a foster home, so he won’t make his life so miserable there.


. "Respondent asserts, in further support of this motion that his detention at the Receiving Home has not and will not achieve the goal of proper care and rehabilitation and is not an appropriate facility for children in need of supervision as required under D.C.Code sec. 16-2313(b). As this Court has recognized in orders and opinions, the Receiving Home is ‘obsolete, inadequate and beyond restoration ...’ See In the Matter of Savoy, 98 [Daily] Wash.L. [Rptr.] 1937, 1943."
Respondent’s Application for Reconsideration of Order of Detention, at 6.


. "Neal Hoffman, the director of Social Services at the Receiving Home, informed the court on June 12, 1990, that approximately half of the population of Receiving Home is currently comprised of committed delinquent children, and that there are no separate educational or therapeutic facilities for PINS children.”
Appellant’s Motion for Summary Reversal, at 3.


. The quoted language from Rule 2 used to be a part of our statutory law. D.C.Code § 16-2316(3) (1966). It was omitted, however, from the 1970 edition. See In re An Inquiry into Allegations of Misconduct Against Juveniles Detained at and Committed at Cedar Knoll, etc., 430 A.2d 1087, 1091 (D.C.1981). The court “assumed” in that case, without deciding, that the standard in Rule 2 is identical to the former statutory one. Id. Although, in the absence of a statute, such policies are not usually adopted by court rule, this one has become part of the warp and woof of our law, see Creek v. Stone, 126 U.S.App.D.C. 329, 334, 379 F.2d 106, 111 (1967) (per curiam), and ought to be retained in it. "While the language of the statute has been altered since 1970, its meaning remains the same.” In re Savoy, 101 Daily Wash.L.Rptr. 317 (Super.Ct.D.C.1973) (Savoy II).


.Judge Winfield told Mr. Neal Hoffman of the Receiving Home that
You are doing the right thing. You are trying to help the children you have. You are trying to treat the children that you have. The law superimposes upon you this obligation to segregate the PINS kids. So you can’t do both. You cannot treat all of them in a classroom.


. This reference appears to be to the other three PINS children.


. The basis for this observation is unclear, for the judge had directed Mr. Hoffman not to permit W.L. to attend school with delinquent children and Mr. Hoffman had indicated, and the judge had agreed, that the Receiving Home could not operate two schools.


. Judge Winfield acknowledged that “W.L. will not be getting the benefit of all the programs," but told his counsel that "you are not going to persuade me that the next couple of weeks at the Receiving Home are going to destroy W’s ability to be cared for and rehabilitated.”


. W.L. told the social worker that he “knew of friends who have been shot and robbed by the stick-up boys.” He said he avoids the “stick-up boys” by leaving the drug strip at a certain time. Concerns about his safety were real and immediate rather than empty rhetoric.


. “The Court hereby expressly determines the Receiving Home not to be an ‘appropriate’ facility within the meaning of D.C.Code § 16-2313(b), except for the uses specified above, and it is ‘designated’ by the Court as a ‘detention home for allegedly delinquent children’ only for those uses." Savoy II, supra, slip op at 15. Although the Savoy order has apparently expired, the present record suggests that former Chief Judge Greene’s comments remain relevant in 1991, at least for children in W.L.’s unfortunate circumstances.


. Creek involved a juvenile’s detention at the Receiving Home pending trial, presumably for a significantly shorter period than was at issue here. The court held that the statute now embodied in Super.Ct Juv.R. 2, see page-and n. 6, supra, required an inquiry whether the juvenile was being denied proper psychiatric care and treatment.


.W.L. is no longer at the Receiving Home, and it is somewhat questionable whether the unusual situation in his case is likely to be repeated. Nevertheless, I am prepared to “go along” with my colleagues’ holding that the case should not be dismissed as moot.